Title: To James Madison from John Edwards, 7 January 1816
From: Edwards, John
To: Madison, James


                    
                        
                            Jany 7. 1816.
                        
                    
                    John Edwards humbly sheweth that he hath been convicted at the present Term of the Circuit Court for Washington County in the District of Columbia on two Indictments (as appears by a transcript thereof hereunto annexed) & hath been sentenced by the Court to receive the punishment there mentioned.
                    Your petitioner prays that in consideration of his extreme youth, & it’s being his first offence, that your Excellency will be graciously pleased to grant him a pardon.
                    
                        
                            John Edwards
                        
                    
                